Citation Nr: 1544590	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  12-143 44A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD), bipolar disorder, anxiety and depression.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for testicular cancer, to include prostate cancer.

5.  Entitlement to service connection for oral cancer.

6.  Entitlement to service connection for lymph node cancer, secondary to prostate cancer.



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

In September 2015, the Veteran failed to appear, without explanation, for a Board hearing.  He has not requested that the hearing be rescheduled.  Therefore, his request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2015).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, the Veteran's claim for service connection for PTSD, is deemed to include any psychiatric disability, and has been recharacterized as entitlement to service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, anxiety and depression; and the Veteran's claim for service connection for testicular cancer is deemed to include his diagnosed prostate cancer.

In May 2014, attorney Thad J. Murphy withdrew from representation of the Veteran after certification of this appeal to the Board.  The May 2014 letter from the attorney and a May 2014 letter from the VA indicate that the Veteran was notified of this action; however, he has not appointed a new representative.  The Veteran was also sent a letter in July 2015 from the VA, informing him that he had 90 days to appoint a new representative.  He has not responded to the letter.  Therefore, the Board finds that the Veteran is unrepresented in this claim

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The claims of entitlement to service connection for testicular cancer, to include prostate cancer, and lymph node cancer, to include as secondary to prostate cancer, are addressed in the REMAND portion of this decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disability was not present in service or for years thereafter, and is not etiologically related to service.

2.  Hypertension was not present in service or for years thereafter, and is not etiologically related to service.

3.  The Veteran does not have asbestosis.

4.  The Veteran does not have a diagnosis of oral cancer.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Hypertension was not incurred in or aggravated by active military service and service incurrence may not be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

3.  Asbestosis was not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  Oral cancer was not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a September 2010 letter, issued prior to the initial adjudication of the claims, the RO notified the Veteran of the evidence needed to substantiate his claims for service connection.  The letter satisfied the duty to notify by informing the Veteran of the elements necessary to establish service connection and that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them. The Veteran was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims in the September 2010 letter.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  The Veteran has not identified any additional evidence that could be obtained to substantiate the claims.

The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed acquired psychiatric disability, hypertension, asbestosis, and oral cancer.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or recurrent symptoms of a current disability, the record indicates that the disability or symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed further below, there is no evidence during the current appeal period of currently diagnosed PTSD, asbestosis, testicular cancer or oral cancer.  Additionally, there is no evidence that indicates a link between the Veteran's currently claimed acquired psychiatric disability, hypertension or lymph node cancer, and his active service.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 20100 (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).  An examination for these claimed disabilities is, therefore, not required.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Acquired Psychiatric Disability

The Veteran contends that he has a psychiatric disability, including PTSD, related to his active military service.  He has submitted statements indicating that he was brutalized by Marine Corps guards, and assaulted and mistreated in the military, and subsequently developed PTSD.  He has also reported that he was traumatized during his days of confinement in March 1966.  See July 2005 claim for compensation and February 2014 statement from Veteran's attorney.

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to a psychiatric disability during service or at the time of the Veteran's discharge.  There is also no evidence of the Veteran being assaulted during service.  

The post-service medical evidence of record does not establish that the Veteran has been diagnosed with PTSD. The Veteran has neither submitted nor identified any medical evidence suggesting that he has PTSD.  While the Veteran is apparently of the opinion that he has PTSD, VA regulations require that for VA compensation purposes, PTSD must be diagnosed in accordance with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125 , 4.130 (2015).  The proper use of the DSM-IV requires specialized clinical training. DSM-IV, Cautionary Statement.  As a lay person, the Veteran lacks the clinical training needed to make a diagnosis in accordance with the DSM-IV, and establish a current disability of PTSD.

The post-service medical evidence of record shows that the Veteran has been treated for depression, adjustment disorder, anxiety, and bipolar affective disorder.  However, there is no evidence linking these disabilities to service, and no mental health or medical professional has suggested that the disorders are related to service.  

The Veteran was admitted for inpatient mental health treatment in November 1980 for a long-standing history of excessive drinking and drug use, including uppers and downers.  He was to attend group and individual psychotherapy.  

Private treatment records show that in October 1998, while trucking through Las Vegas, Nevada, for eight days as part of his employment, the Veteran called his physician and reported that he felt like he was "breaking down."  When seen in November 1998, he reported intermittent bouts of crying, inability to sleep, inability to focus, loss of memory, weight gain, lack of joy in his life, no social activity, irritability, and suicidal ideation.  He was diagnosed at that time with depression, started on Paxil, and referred to a psychologist/psychiatrist for psychotherapy.  

December 1998 treatment records show that he was still complaining of a great deal of anxiety, irritability and panicky feelings, as well as difficulty sleeping.  Tearfulness and suicidal thoughts had decreased.  He denied any previous psychiatric treatment, and reported that he always did fairly well until the last two or three years.  He wondered whether his issues were due to stress, trucking, or moving back to the area after living in California for many years.  He was diagnosed at that time with adjustment disorder with mixed anxiety and depressed mood, rule out Major Depression.  His Paxil was increased and he was also prescribed Xanax.  Later that month, he was also prescribed Risperdal.  He was also diagnosed with bipolar affective disorder during an evaluation at the Black Hawk-Grundy Mental Health Center in December 1998.

During private treatment in January 1999, he was diagnosed with depression with panic attacks and agoraphobia.  He reported that his depression began not too long after he assumed his last position with Smithway Motor Express.  In that position, he experienced fairly intense pressure for long hours at a time with minimum sleep plus a workload that required loading at night, further decreasing his opportunities for rest.  The examiner stated that it was difficult to say whether the stress related to working conditions directly caused the Veteran's depression or the anxiety attacks, but it he added that it was significant to note that the Veteran had no history of prior depression or anxiety attacks prior to his employment with this company.  He stated further that it is rarely possible to ever directly link psychiatric difficulties to the job situation, but he opined that the stress associated with the Veteran's work provided a significant role in the development of his psychological problems.  In December 1999, he was again diagnosed with bipolar affective disorder.

Current VA treatment records show that the Veteran has been diagnosed and treated for bipolar disorder, anxiety and depression.  They do not show that he the diagnoses are related in any way to the Veteran's military service.

The Veteran has alternately asserted that his psychiatric condition is related to his active military service and that it started as a result of stress experienced during his post-service employment as a truck driver. To the extent that the Veteran is attempting to provide a nexus between his current psychiatric disability and his active service, the Board finds his statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a particular psychiatric condition had its onset during the Veteran's military service is not something that can be determined by mere observation, nor is this question simple.  To make this determination requires clinical testing and the training necessary to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As well as the knowledge of relevant triggers and events for the development of a chronic psychiatric condition. As such, the Board finds that the Veteran's statements as to the etiology of his psychiatric condition are not competent evidence as to a nexus.  



To determine the cause of such a condition requires medical training and expertise that the Veteran does not possess.  38 C.F.R. § 3.159(a)(1),(2) (2015).  Accordingly, there is no competent evidence of a link between the Veteran's psychiatric symptoms and his active service.

Inasmuch as there is no competent diagnosis of PTSD and no competent evidence linking any other psychiatric disability to service, the preponderance of the evidence is against the claim.  As such, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).

Hypertension

The Board notes that hypertension is not subject to presumptive service connection on the basis of herbicide exposure because the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertension in humans. 

When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In other words, notwithstanding the presumption provisions, the United States Court of Appeals for the Federal Circuit  has determined that a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection.

Hypertension was not diagnosed until many years after service, and there is no competent evidence to establish that it is due to any event or incident of the Veteran's period of active duty. 

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis related to high blood pressure or hypertension. The post-service medical evidence of record, including VA treatment records from the VA Medical Center in Omaha, Nebraska, show an initial diagnosis of hypertension in March 2000, approximately 32 years after his discharge.  However, these records do not indicate that the Veteran's hypertension is related to his active military service. 

There is no evidence otherwise linking the current disability to service.  The Veteran has not specifically reported a continuity of symptomatology beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's hypertension may be related to his active military service.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown more than one year after the Veteran's discharge from service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id. cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board acknowledges the Veteran's assertion that his hypertension is due to events during his active service.  However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed hypertension and his active service or events therein.  Such an opinion would require medical expertise as it would require clinical testing of his blood pressure and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a layperson, is not qualified to render an opinion concerning the cause of his hypertension.  
38 C.F.R. § 3.159(a)(1),(2) (2015). 

For the reasons and basis stated above, the Board finds that service connection for hypertension on a direct or presumptive basis is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Asbestosis

The Veteran contends that he has asbestosis related to his active military service, to include exposure to asbestos aboard ships during active duty in the Navy.  Personnel records show that the Veteran's military occupational specialty was as a Pipefitter; therefore, exposure to asbestos has been conceded

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis of asbestos or any other lung or respiratory disease. 

The post-service medical evidence includes VA outpatient treatment records from the Waterloo CBOC in Omaha, Nebraska, dated from March 2000 to March 2013.  These records show that the Veteran has reported respiratory symptoms, including congestion and dyspnea.  However, they are negative for any clinical evidence of treatment for or a diagnosis of asbestosis or any other lung or respiratory disability.  There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with asbestosis or any other lung or respiratory disability during or after service. 

The Veteran has not been found to have asbestosis by any competent medical professional, and it would require medical expertise to interpret diagnostic studies and determine that he had that disease.  Hence, his report of that diagnosis does not constitute competent evidence.  Similarly, he lacks the medical expertise to say that any current respiratory symptoms are related to in-service asbestos exposure.

The Veteran asserts that he has asbestosis. With regard to when a lay person can establish a diagnosis, the U.S. Court of Appeals for the Federal Circuit has stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). None of these situations is present here. The Veteran is not competent to diagnosis asbestosis, as it is not a condiction that he is competent to identify. Diagnosing asbestosis requires clinical testing and the interpretation of clinical findings that are beyond the level of mere observable symptoms. Additionally, he has not reported a contemporaneous medical diagnosis, and no such diagnosis is in the medical evidence, and his lay symptoms have not been linked to a diagnosis of asbestosis by any medical professional, despite his seeking treatment for these symptoms.  

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist him in supporting his claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In light of the absence of any competent evidence of a current diagnosis of asbestosis or any other respiratory or lung disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

Oral Cancer

Service treatment records are negative for any evidence of complaints, treatment or a diagnosis of oral cancer during service or at the time of the Veteran's discharge. 
The post-service treatment records, which consist of records from the Waterloo CBOC in Omaha, Nebraska, dated from March 2000 to March, are negative for any evidence of treatment for or a diagnosis of oral cancer.  There is no other evidence of record, VA or private, showing that the Veteran has been treated for or diagnosed with oral cancer during or after service.  

As noted above, service connection requires a showing of a current disability.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report any observable symptoms he may be experiencing.  However, he has not specifically reported that he has a current diagnosis or any symptoms of oral cancer, and, as a lay person, the Veteran is not competent to diagnose oral cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1379, n. 4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer). Accordingly, in the absence of competent evidence of a current diagnosis of oral cancer, the Board finds that the claim of entitlement to service connection for oral cancer is denied.

ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for asbestosis is denied.

Service connection for hypertension is denied.

Service connection for oral cancer is denied.


REMAND

The Veteran's claims of entitlement to service connection for testicular cancer, to include prostate cancer; and service connection for lymph node cancer as secondary to prostate cancer must be remanded.  The Board notes that prostate cancer is one of the listed disabilities that warrant presumptive service connection if the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange or herbicides therein.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  The Veteran reported in his July 2005 claim form that he "did not set foot in Vietnam;" however, he stated that the ship he served on, the USS Yorktown, controlled off the coast of Vietnam on more than one occasion.

In April 2015, the United States Court of Appeals for Veterans Claims held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regards to offshore areas not traditionally considered inland waterways. Gray v. McDonald, 27 Vet.App. 313 (2105). The Board observes that the Veteran served on the USS Yorktown and asserts that his ship sailed in the coastal waters of Vietnam.  Given the Court's decision in Gray, further development must be conducted to determine whether any area that the USS Yorktown was located during the Veteran's service meets the definition of an inland waterway in light of the Department of Veterans Affairs' response to the Gray decision.

Additionally, since his claim for service connection for lymph node cancer is secondary to the claim for service connection for prostate cancer, the outcome of the claim of entitlement to service connection for prostate cancer will impact the decision on the claim for service connection for lymph node cancer. Accordingly, these two claims are inextricably intertwined, and it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Verify the exact locations of the USS Yorktown during the period the Veteran served on it while that ship served in the territorial waters of the Republic of Vietnam. 

2. After the precise locations of the USS Yorktown during the period noted above are determined, the AOJ must review those locations in light of the decision in Gray v. McDonald, 27 Vet.App. 313 (2105). That is, the RO is to specifically address whether the USS Yorktown ever entered an inland waterway as VA defines that term in light of Gray.

3. Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


